Citation Nr: 1456646	
Decision Date: 12/29/14    Archive Date: 01/09/15	

DOCKET NO.  10-28 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.
 
2.  Entitlement to service connection for scarred eardrums.
 
3.  Entitlement to service connection for left upper extremity carpal tunnel syndrome.
 
4.  Entitlement to service connection for right upper extremity carpal tunnel syndrome.
 
5.  Entitlement to service connection for diabetes mellitus.
 
6.  Entitlement to an initial evaluation in excess of 10 percent for post-traumatic headaches.
 
7.  Entitlement to an initial compensable evaluation for right ear hearing loss.
 
8.  Entitlement to an initial compensable evaluation for the residuals of a left basilar skull fracture.

9.  Entitlement to a total disability evaluation based on individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Appellant
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1979 to March 1983, with additional active duty for training from June 10 to 25, 1987.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2009, October 2012, and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.
 
In a Board decision of April 1997, and in rating decisions of January 1990, September 1997, July 2000, and April 2004, the Board and the RO, respectively, denied entitlement to service connection for a back disability.  Thereafter, a timely appeal was not perfected.  All of those determinations have now become final.  Since the time of the most recent rating decision in April 2004, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence new, but not material, and the current appeal ensued.
 
Upon review of this case, it is clear that the Veteran has chosen not to perfect his appeal regarding the issues of entitlement to an effective date earlier than July 16, 2010 for an award of service connection for posttraumatic stress disorder, and a combined evaluation for the Veteran's various service-connected disabilities in excess of 80 percent.  Accordingly, those issues are not currently before the Board.
 
Based upon statements contained in the file, it would appear that the Veteran seeks entitlement to an increased evaluation for posttraumatic stress disorder, as well as entitlement to service connection for a left ear hearing loss.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for clarification, and, if necessary, appropriate action.
 
Finally, for reasons which will become apparent, the appeal as to all issues save for whether new and material evidence has been submitted sufficient to reopen the Veteran's previously-denied claims for service connection for a back disorder is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.
 
 
FINDINGS OF FACT
 
1.  In an April 2004 rating decision VA declined to reopen the issue of entitlement to service connection for a back disability.
 
2.  Evidence submitted since the April 2004 rating decision denying entitlement to service connection for a back disorder, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim.
 
CONCLUSIONS OF LAW
 
1.  The April 2004 rating decision denying entitlement to service connection for a back disability is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2014).
 
2.  Evidence received since the April 2004 rating decision denying entitlement to service connection for a back disability is new, but not material, and insufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of July 2009, and in various other correspondence and rating decisions, of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested or that a VA examination is in order.  
 
Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a Travel Board hearing before the undersigned Veterans Law Judge in August 2012; as well as service treatment records, VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports; and various statements by the Veteran's former service colleagues.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Service Connection
 
The Veteran seeks to reopen the claim of entitlement to service connection for a back disability.  In pertinent part, it is contended that the Veteran's current low back pathology is the result of an incident which occurred during a period of active duty for training in June 1987, at which time the Veteran reportedly fell from a truck.
 
In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014).  Finally, service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014).
 
In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the Board, or, in the case of the RO, absent disagreement by the Veteran within a period of one year, that determination is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§  20.1100, 20.1103 (2014).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
 
Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
In the present case, at the time of the a January 1990 rating decision it was determined that, while the Veteran received treatment for a back condition in service, that condition was apparently acute and transitory, and responded to treatment.  Moreover, no residuals of a back disability were noted at the time of a subsequent VA examination in December 1989. 
 
While the Board in April 1997 conceded that the Veteran sustained a back injury while on active duty for training with the Army National Guard in June 1987, the then available post service evidence showed no history of treatment or continuity of symptomatology for a chronic back disorder.  While private medical evidence showed a diagnosis of lumbar intervertebral disc syndrome, the disability was noted to have been improved.  Significantly, with the exception of the Veteran's allegations, there was no showing at either the 1989 or the 1991 VA examinations of any permanent residuals of a back disability.  Moreover, the Veteran's testimony as to his belief that he had a back disorder did not constitute competent evidence to that effect.  Noted at the time of the Board's decision was that, while an individual might be able to provide accurate statements regarding firsthand knowledge of events or observations, a lay person could not offer evidence which required medical knowledge.  Under the circumstances, entitlement to service connection for a back disability was denied.
 
At the time of a September 1997 rating decision it was once again noted that the Veteran had sustained a back injury while on active duty for training with the Army National Guard in June 1997.  However, in a decision of April 1997, the Board held that prior denials of service connection for a back disability must be affirmed because post service evidence failed to show a history of treatment or continuity of symptomatology since service for a chronic back disorder.  The September 1997 rating decision also noted was that medical evidence received in August 1997.  This evidence showed that in October 1995, while repairing an excavator in his capacity as a track equipment maintenance worker for the New York City Transit Authority, the Veteran had felt a sharp pain in his lower back.  The diagnosis noted was lumbosacral strain.  The evidence then available did note the appellant's report of a back injury in 1987 while in the service.  Significantly, in the opinion of a private medical examiner, and for the purposes of submission to the New York State Workers' Compensation Board, the Veteran's injury was caused by the aforementioned postservice repair work for the New York City Transit Authority.  Under the circumstances, it was determined that new and material evidence had not been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for a back disorder.
 
At the time of a July 2000 rating decision, it was noted that evidence submitted in conjunction with the Veteran's claim for service connection for a back disorder did not constitute new and material evidence, inasmuch as it essentially duplicated evidence which was previously considered, and was therefore merely cumulative and/or redundant.  Once again, entitlement to service connection for a back disorder was denied.
 
As of the time of an April 2004 rating decision, it was once again determined that the Veteran had failed to submit new or material evidence sufficient to reopen his previously-denied claim.  Significantly, all of the aforementioned decisions were adequately supported by, and consistent with, the evidence then of record, and they are final.
 
Evidence submitted since the time of the April 2004 rating decision, consisting, for the most part, of VA and private treatment records, as well as testimony by the Veteran during an August 2012 Travel Board hearing while at least in part "new" in the sense that it was not previously of record, is not "material."  More specifically, copies of service treatment records documenting an inservice back injury in June 1987, as well as private medical records documenting an on-the-job injury in October 1995, are for the most part duplicates of evidence previously submitted, and, therefore, cumulative and/or redundant.  Moreover, VA outpatient treatment records show only continuing treatment for a low back disability, with no documented relationship between any current back disorder and any incident or incidents of the Veteran's period of active military service.  Such evidence does not constitute new and material evidence sufficient to reopen the Veteran's previously-denied claim.  This is to say that, by itself, or when considered with the previous evidence of record, the newly-received evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, the claim to reopen the issue of entitlement to service connection for a back disorder must be denied.
 
In evaluating the claim, the Board considered the arguments and statements presented by the Veteran and his colleagues, however, as lay persons they are not competent to create the requisite causal nexus for his low back pathology.  Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the question regarding the etiology of the Veteran's back pathology falls outside the realm of common knowledge of a lay person.  Evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran or his colleagues possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
The claim to reopen is denied.

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim of entitlement to service connection for a back disorder, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet.App. 463, 467 (1993).
 
 
ORDER
 
New and material evidence not having been submitted, the application to reopen the claim of entitlement to service connection for a back disorder is denied.
 

REMAND
 
In addition to the above, the Veteran seeks entitlement to compensation benefits for various other disabilities.  
 
In that regard, in April 2013 a Statement of the Case was issued on the issues of entitlement to increased evaluations for right ear hearing loss and residuals of a left basilar skull fracture.  Also addressed was the question of entitlement to an earlier effective date for the award of a combined 20 percent evaluation for the Veteran's various service-connected disabilities.  Significantly, the issue of entitlement to an earlier effective date has, for all intents and purposes, been rendered moot, as the Veteran has now been awarded a combined 70 percent evaluation for his service-connected disabilities effective from July 16, 2010, and a combined 80 percent evaluation effective from May 2, 2011.  However, in a Substantive Appeal received in response to the aforementioned statement of the case in April 2013, the Veteran requested a "Board hearing at a local VA office," which is to say, a Travel Board hearing, presumably on the issues of entitlement to increased evaluation for service-connected right ear hearing loss and residuals of a basilar skull fracture.  While the Veteran has previously been afforded a Travel Board hearing on the issue of entitlement to service connection for a back disability, he has yet to be afforded a hearing on the aforementioned issues.  Nor has his request for such a hearing been withdrawn.
 
Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Inasmuch as the RO schedules Travel Board hearings, a remand of this matter to the AOJ is indicated.
 
Finally, as regards the issues of entitlement to service connection for scarred eardrums, carpal tunnel syndrome of the upper extremities, and diabetes mellitus, as well as entitlement to an increased evaluation for post-traumatic headaches, the Veteran has filed the requisite Notice of Disagreement with various decisions denying those benefits.  However, he has yet to be furnished a Statement of the Case.  Accordingly, further development is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).
 
Under the circumstances, and in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:
 
1.  The AOJ should take appropriate action to schedule the Veteran for a hearing before a traveling Veterans Law Judge at the RO located in New York, New York.  A copy of the letter scheduling the Veteran for that hearing, along with a transcript of the hearing, should be included in the claims folder.
 
2.  The AOJ must issue the Veteran a Statement of the Case addressing the issues of entitlement to service connection for scarred eardrums, carpal tunnel syndrome of the bilateral upper extremities, and diabetes mellitus, as well as an increased rating for service-connected post-traumatic headaches.  The Veteran is advised that the Board may exercise appellate jurisdiction over these claims only if he perfects a timely appeal.
 
3.  The AOJ should then readjudicate the Veteran's claims for increased evaluations for right ear hearing loss and the residuals of left basilar skull fracture.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claims for benefits since April 2013.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 

	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


